                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11

    BOY SCOUTS OF AMERICA AND                                        Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                     (Jointly Administered)
                              Debtors.
                                                                     Hearing Date: April 29, 2021 at 10:00 a.m. (ET)
                                                                     Objection Deadline: April 22, 2021 at 4:00 p.m. (ET)


         DEBTORS’ MOTION FOR ENTRY OF ORDER (I) SCHEDULING CERTAIN
          DATES AND DEADLINES IN CONNECTION WITH CONFIRMATION OF
           THE DEBTORS’ PLAN OF REORGANIZATION, (II) ESTABLISHING
            CERTAIN PROTOCOLS, AND (III) GRANTING RELATED RELIEF

             Boy Scouts of America (“BSA”) and Delaware BSA, LLC, the non-profit corporations that

are debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the

“Debtors”), submit this motion (the “Confirmation Scheduling Motion” or the “Motion”) for entry

of an order (the “Confirmation Scheduling Order”), substantially in the form attached hereto as

Exhibit A, (i) scheduling certain dates and deadlines in connection with confirmation of the

Debtors’ plan of reorganization, (ii) establishing certain protocols, and (iii) granting related relief.

In support of this Motion, the Debtors respectfully state as follows:

                                                  JURISDICTION

             1.     The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334, and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),

and the Debtors confirm their consent, pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
Practice and Procedure of the United States Bankruptcy Court for the District of Delaware, to the

entry of a final order by the Court in connection with this Motion to the extent it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments consistent with

Article III of the United States Constitution. Venue is proper before the Court pursuant to 28 U.S.C.

§§ 1408 and 1409.

          2.        The bases for the relief requested herein are, among others, section 105 of title 11

of the United States Code (the “Bankruptcy Code”) and rules 9013 and 9014 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                 BACKGROUND

          3.        On February 18, 2020 (the “Petition Date”), the Debtors filed with this Court

voluntary petitions under chapter 11 of the Bankruptcy Code, commencing the above-captioned

cases (the “Chapter 11 Cases”). On March 5, 2020, the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors (the “UCC”)

and an official committee of survivors of abuse (the “TCC”) [D.I. 141, 142]. No trustee or

examiner has been appointed in these Chapter 11 Cases. The Debtors’ cases are being jointly

administered for procedural purposes only pursuant to Bankruptcy Rule 1015(b).

          4.        Additional information regarding the Debtors’ non-profit operations, capital

structure, and the circumstances leading to the commencement of these Chapter 11 Cases is set

forth in the Declaration of Brian Whittman in Support of the Debtors’ Chapter 11 Petitions and

First Day Pleadings filed on the Petition Date [D.I.16].

          5.        On April 13, 2021, the Debtors filed their Second Amended Chapter 11 Plan of

Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 2592] (the “Plan”)2 and



2
    Capitalized terms used but not defined herein have the meanings set forth in the Plan, unless otherwise indicated.


                                                           2
on April 14, 2021, the Debtors filed the Amended Disclosure Statement for the Second Amended

Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 2594]

(the “Disclosure Statement”).

       6.      The Disclosure Statement includes a schedule of proposed dates and deadlines

including certain dates related to confirmation. Id. at 1 (“Article I. Important Dates”). The hearing

on approval of the Disclosure Statement is set for May 19, 2021 at 10:00 a.m. ET.

       7.      Before the Debtors filed the Plan and Disclosure Statement, on March 16, 2021, the

Future Claimants’ Representative (the “FCR”), the TCC, and the Coalition of Abused Scouts for

Justice (the “Coalition”) filed a motion seeking estimation of abuse claims and to establish

procedures and a schedule for such proceedings.           See Motion of the Future Claimant’s

Representative, The Official Committee of Tort Claimants, and the Coalition of Abused Scouts for

Justice for Entry of an Order, Pursuant to 11 U.S.C. §§ 105(a) and 502(c), (I) Authorizing an

Estimation of Current and Future Abuse Claims and (II) Establishing Procedures and Schedule

for Estimation Proceedings [D.I. 2391] (“Estimation Motion”).

       8.      The Debtors have filed an objection to the Estimation Motion. See D.I. 2612. A

hearing before this Court on the Estimation Motion has been scheduled for May 19, 2021 at 10:00

a.m. ET, the same time as the Disclosure Statement hearing.

       9.      The same parties who filed the Estimation Motion have also filed a motion seeking

to withdraw the reference with respect to their requested estimation. See Motion of the Future

Claimants’ Representative, the Official Committee of Tort Claimants, and the Coalition of Abused

Scouts for Justice for Entry of an Order, Pursuant to 28 U.S.C. § 157(d) and Bankruptcy Rule

5011(a), Withdrawing the Reference of Proceedings Involving Personal Injury Claims [Case No.

21-cv-00392 (D. Del.), D.I. 1] (the “Motion to Withdraw the Reference”).



                                                 3
        10.       The Debtors have filed an objection to the Motion to Withdraw the Reference. The

Motion to Withdraw the Reference is pending before the district court, and reply briefs in support

of the Motion to Withdraw the Reference are due on April 22, 2021.

        11.       As explained further in the Debtors’ submissions in response to the Estimation

Motion and the Motion to Withdraw the Reference, the Debtors object to the estimation procedures

proposed by the FCR, TCC, and the Coalition and refute that the reference should be withdrawn.

Instead, as described further in this Motion and in the Plan and Disclosure Statement, the Debtors

propose that this Court estimate the Debtors’ aggregate liabilities for Direct Abuse Claims for

purposes of and in connection with confirmation. See Plan art. V.T. This will result in a

streamlined process that will facilitate prompt, equitable payments to abuse survivors while also

allowing the Debtors to emerge from the bankruptcy proceedings on their required timeline.

        12.       By this Motion, the Debtors seek to establish certain dates and deadlines related to

confirmation and the estimation to be conducted in connection therewith, in addition to those

already set forth in the Disclosure Statement and related filings. The dates and deadlines proposed

in this Motion are specifically relevant to the discovery and pretrial process for confirmation.

        13.       The proposed schedule aligns with the Debtors’ goal of obtaining prompt approval

of the Disclosure Statement and confirmation of the Plan by end of summer 2021, see, e.g., Feb.

17, 2021 Omnibus Hr’g Tr. 11:12-25 [D.I.2240]3; Apr. 12, 2021 Hr’g Tr. 12:10-11 [D.I. 2589],4

while also providing parties in interest with appropriate opportunities to engage in discovery and

otherwise prepare for confirmation.




3   “[A]s I reported in November, it is still the debtor’s intention to emerge from Chapter 11 by the end of summer 2021, so by
    the end of this upcoming summer.”
4   “[T]he overall time line is still critically important to the BSA[.]” Id. at 12:10-11.


                                                             4
                                                                                  5
        14.      Importantly, the Debtors and other Mediation Parties have already undertaken

significant discovery and plan related actions with these goals in mind. As such, extensive

discovery, both formal and informal, has been conducted and remains on going. With respect to

Plan-related discovery:

              a. The Debtors have established and are continuously populating an electronic data

                 room with information regarding the BSA and Local Councils. The data room

                 currently contains over 40,000 documents containing approximately 708,000 total

                 pages responding to various requests from parties. Among other information, the

                 data room includes substantial information relating to BSA and Local Council

                 assets, including any restrictions on such assets. Debtors have worked with Local

                 Councils and together produced over 327,000 pages of documents to the TCC

                 regarding Local Councils’ assets, the nature of restrictions, and historical

                 transactions.

              b. The Debtors and their professionals have completed appraisals of more than 220

                 Local Council-owned properties. The Debtors have also cooperated with the TCC,

                 which has appraised more than 400 additional Local Council-owned properties.

                 Information regarding these appraisals has been shared in that data room.

              c. The Debtors and other Mediation Parties have engaged in dozens of mediation

                 sessions regarding Plan issues, and the Mediators have been taking numerous steps


5   The Mediation Parties presently consist of (a) the Debtors; (b) the Ad Hoc Committee; (c) the FCR; (d) the TCC;
    (e) the UCC; (f) the following insurers: The Chubb Group of Insurance Companies, the Hartford Companies,
    Allianz Global Risks US Insurance Company National Surety Corporation, Liberty Mutual Insurance Company,
    the American International Group, Inc. Entities, AXA XL Insurance, CNA Insurance Companies, General Star
    Indemnity Company, Markel Insurance Company, Arrowood Indemnity Company, Old Republic Insurance
    Company, Travelers Indemnity Company, Colony Insurance Company, Argonaut Insurance Company, and
    Clarendon America Insurance Company; (g) the Coalition; (h) JPM Chase Bank, N.A.; (i) the Corporation of the
    President of the Church of Jesus Christ of Latter-day Saints; (j) the United Methodist Ad Hoc Committee;
    (k) Agricultural Insurance Company; (l) Aspen Insurance Holdings, Limited. See Disclosure Statement at 55-56.


                                                       5
               to address issues relating to a global resolution as they engage in intensive

               negotiations regarding the structure and terms of a Chapter 11 plan. Feb. 17, 2021

               Omnibus Hr’g Tr. 11:6-9 [D.I. 2240].

       15.     With respect to claims data relevant to estimation, the Debtor’s estimation expert,

Bates White, has been working with the Mediation Parties to provide updated and standardized

versions of data based on the Sexual Abuse Proofs of Claims (“POC”) submissions since

November 2021. This process has provided all parties with a common analytical database

reflecting information in the POC submissions, allowing the parties to sort and manipulate data

across a range of dozens of categories including: abuse allegation, dates of abuse, abuser, Local

Council, and other categories. The data now incorporate the information from over 106,000 POC

submissions, reflecting information from over 82,550 claimants. Bates White and BSA have met

with, and solicited feedback from, the Mediation Parties on numerous occasions, and have

produced multiple tranches of cumulative standardized data based on the POC submissions. Each

subsequent Tranche of data has incorporated additional submission information as well as

refinements to previous records, based on the feedback from multiple parties, including the

Coalition and the TCC. The data also reflect quality control review of the work performed on the

standardization, including re-reviewing records with potential discrepancies, e.g., where the age

would imply the claimant was not a minor at the time of the first abuse (which would indicate the

date of abuse or date of birth was incorrect based on the POC). On April 16, 2021, Bates White

will produce the most updated version of the standardized data, Tranche V. In addition to the

standardization and production of data, the Debtors and Bates White have lead numerous

mediation sessions to present and discuss the results of the claims analysis.




                                                6
       16.     The Debtors have been able to consensually resolve a variety of issues in these

cases without the need for intervention of the Court. Id. at 10:22-25; 11:1-2. The Debtors expect

to continue working with interested parties to resolve issues without court intervention.

                                     RELIEF REQUESTED

       17.     By this Motion, the Debtors seek entry of the Confirmation Scheduling Order to,

subject to the Court’s availability: (a) schedule certain dates and deadlines in connection with

confirmation of the Plan and all related discovery (together, the “Confirmation Proceedings”) and

(b) establish certain protocols in connection with the Confirmation Proceedings (the “Protocols”).

       18.     The Debtors propose that any party in interest that intends to participate in the

Confirmation Proceedings (a “Proposed Participant”) be required to first file with the Court a

notice indicating such intent (a “Notice of Intent”), in accordance with the form attached hereto as

Exhibit B, which may be filed at any time prior to the close of the Confirmation Proceedings.

Each Proposed Participant who then becomes a Participating Party (defined below) must comply

with and will be bound by all deadlines and other provisions set forth in the Confirmation

Scheduling Order and shall not be allowed to reopen any deadlines that have already passed, absent

(a) consent of the Debtors and other Participating Parties or (b) further order of the Court.

       19.     The Debtors and other Participating Parties shall, within five (5) days of the filing

of any Notice of Intent, have the right to object to that Notice of Intent on any grounds, including,

but not limited to, that the Notice of Intent is intended solely for purposes of harassment, was filed

by persons that are not parties in interest within meaning of section 1109 of the Bankruptcy Code,

does not comply with the terms of the Confirmation Scheduling Order, or does not demonstrate a

legally cognizable interest in the Confirmation Proceedings. This shall be the only means by which

the Debtors or other Participating Parties may challenge the Notice of Intent of a Proposed



                                                 7
Participant; however, it shall be without prejudice to the Debtors’ or other Participating Parties’

rights to raise similar objections in other contexts, including, but not limited to, in connection with

any specific discovery request or briefing. No Proposed Participant shall be deemed a Participating

Party unless (a) no objection is filed within five (5) days of the filing of the Proposed Participant’s

Notice of Intent or (b) if an objection to the Notice of Intent is filed, the Court overrules such

objection.

       20.     Only a Proposed Participant who files a Notice of Intent, to which the Court does

not sustain an objection, may take part in the Confirmation Proceedings (each such party, a

“Participating Party”). The Participating Parties shall automatically include, without the need to

file a Notice of Intent: (i) the Debtors, (ii) the U.S. Trustee, and (iii) the Mediation Parties. Each

Participating Party will be bound by the terms of the Order Approving Confidentiality and

Protective Order [D.I. 799] entered in these Chapter 11 Cases.

       21.     The key dates and deadlines that the Debtors seek to establish pursuant to the

Confirmation Scheduling Order (such dates and deadlines, the “Confirmation Schedule”), are:

                                [Chart Appears on Following Page]




                                                  8
Event                                                                         Date
Deadline to Finalize Claimant Interview Scheduling Procedures                 May 19, 2021

Deadline to Serve Written Discovery                                           May 26, 2021
Deadline to Serve Responses & Objections to Written Discovery                 June 14, 2021
Document Production Substantially Complete                                    June 25, 2021
Deadline to Complete Claimant Interviews                                      June 25, 2021
Expert Reports Due                                                            June 30, 2021
Rebuttal Expert Reports Due                                                   July 14, 2021
Deadline to Complete Depositions                                              July 27, 2021
Deadline to Exchange Deposition Designations and File Motions in              July 30, 2021
Limine
Deadline to Exchange Deposition Counter-Designations and Objections           August 6, 2021
Deadline to Submit Pretrial Order, Witness and Exhibit Lists,                 August 16, 2021
Oppositions to Motions in Limine, and for Objections to Deposition
Counter-Designations
Final Pretrial Conference                                                     [TBD]

Confirmation Hearing                                                          [TBD]

A chart illustrating each of these dates and deadlines within the context of the broader proposed

confirmation timeline as referenced in the Disclosure Statement is attached hereto as Exhibit C.

       22.      In addition to the dates and deadline outlined above, the Debtors propose to

establish certain protocols to govern discovery and proceedings related to plan confirmation and

the estimation to be conducted in connection therewith. See Plan art. V.T. Those Protocols are:

            Discovery from Sample of Claimants. The Debtors propose time-limited interviews
             of a stratified sample of individual abuse claimants to be taken in connection with the
             estimation to be conducted as part of the Confirmation Proceedings. The opportunity
             to obtain this discovery will support the estimation, including in informing the range
             of estimated aggregate values of POCs, and in traversing potential explanations for
             what caused the number of POCs filed to so greatly exceed the amount of cases of
             which the Debtors were aware prepetition. See Disclosure Statement at 60. The
             Debtors anticipate this process will be guided by the Mediators or their designee(s).




                                                 9
            Expert Testimony. No witness shall be allowed to give expert testimony in connection
             with the Confirmation Proceedings without timely, according to the above deadlines,
             submitting a report that satisfies the requirements of Fed. R. Civ. P. 26(a)(2)(B) and
             sitting for a deposition, which may be attended by any Participating Party challenging
             such report. Such Participating Parties will meet and confer to determine the
             scheduling of and apportioning of questioning time during such depositions.
            Discovery Disputes. Discovery disputes that cannot be resolved by the parties shall
             be filed with the Court on letter briefs and on notice to all Participating Parties. No
             letter brief shall exceed five (5) single-spaced pages and opposition letters shall be filed
             and served within seven (7) days after service of any moving letter brief.
            Service. The Participating Parties agree to serve by e-mail on all other Participating
             Parties all discovery requests and written responses and other formal discovery papers
             that are not filed. If transmission of voluminous materials as an e-mail attachment is
             impractical, materials shall be posted on an FTP or data site and all Participating Parties
             shall be provided access to the materials.
            Modifications. The Protocols, dates, and terms in this Confirmation Scheduling Order
             may be modified or waived by the consent of Debtors and any applicable Participating
             Parties without Court approval, except for any dates involving briefings or submissions
             to the Court, or any dates involving conferences or hearings with the Court, including
             but not limited to the following: the deadlines to submit the Pretrial Order, Witness and
             Exhibit Lists, Motions in Limine and Oppositions thereto, and for the Final Pretrial
             Conference.
       23.      For the avoidance of doubt, all time periods referenced in this Motion and the

Confirmation Scheduling Order requiring computation shall be determined in accordance with

Bankruptcy Rule 9006(a).

                                        BASIS FOR RELIEF

       24.      This Court has the ability to manage its docket and schedule matters to be heard in

an efficient and timely manner. Section 105(a) of the Bankruptcy Code provides the Court with

inherent equitable powers to “issue any order, process, or judgment that is necessary or appropriate

to carry out the provisions of this title,” including those related to conducting a confirmation

hearing pursuant to section 1128 of the Bankruptcy Code.

       25.      The Confirmation Schedule is reasonable given the circumstances. As set forth

above, substantial information – relating to both Plan and claims issues – has been available to the


                                                   10
Parties for many months. And the Debtors intend to engage immediately with the parties regarding

the proposed schedule and protocols set forth above, and expect substantial progress to be made

in short order.

       26.        As the Court is well aware, the delay associated with an unnecessarily extended

confirmation schedule threatens the Debtors’ ability to achieve the goals of providing equitable

recoveries for survivors of abuse and timely emerging from the reorganization to be able to

continue on with their charitable mission. The proposed Confirmation Schedule therefore provides

clarity, order, and adequate notice to interested parties to allow them to obtain the discovery needed

in advance of and otherwise prepare for the Confirmation Hearing.

       27.        The Debtors’ proposed Confirmation Schedule provides for appropriate judicial

control, streamlines proceedings, maximizes efficiency, and manages the timetable of preparation

for the Confirmation Hearing, allowing a timely and well-organized disposition of these Chapter

11 Cases. It also imposes reasonable limitations to facilitate Court supervision and to impose

discipline on the Debtors and other Participating Parties and their counsel. Entering into the

measured schedule proposed here will allow the Court to control its limited time and resources,

help facilitate the Debtors’ prompt exit from chapter 11, afford parties in interest sufficient due

process and the opportunity to be heard, and help ensure that abuse survivors receive equitable

compensation without undue delay.

                                                NOTICE

       28.        Notice of this Motion will be provided to (i) the U.S. Trustee; (ii) counsel to the

UCC; (iii) counsel to the TCC; (iv) the Internal Revenue Service; (v) the United States Attorney’s

Office for the District of Delaware; (vi) the Securities and Exchange Commission; (vii) counsel to

the FCR; (viii) counsel to the Ad Hoc Committee of Local Councils; (ix) counsel to JPMorgan



                                                  11
Chase Bank National Association; (x) the County Commission of Fayette County (West Virginia),

as issuer of those certain Commercial Development Revenue Bonds (Arrow WV Project), Series

2010A, 2010B and 2012; and (xi) any party that has requested notice pursuant to Bankruptcy Rule

2002. The Debtors respectfully submit that no further notice is required. No previous request for

the relief sought herein has been made by the Debtors to this or any other court.

       WHEREFORE the Debtors respectfully request entry of the proposed Confirmation

Scheduling Order granting the relief requested herein and such other and further relief as the Court

may deem just and proper.


                          [Remainder of Page Intentionally Left Blank]




                                                12
Dated: April 15, 2021   Respectfully submitted,
Wilmington, Delaware

                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                         /s/ Paige N. Topper
                         Derek C. Abbott (No. 3376)
                         Andrew R. Remming (No. 5120)
                         Eric W. Moats (No. 6441)
                         Paige N. Topper (No. 6470)
                         1201 North Market Street, 16th Floor
                         P.O. Box 1347
                         Wilmington, Delaware 19899-1347
                         Telephone: (302) 658-9200
                         Email: dabbott@morrisnichols.com
                                 aremming@morrisnichols.com
                                 emoats@morrisnichols.com
                                 ptopper@morrisnichols.com
                         – and –
                         WHITE & CASE LLP
                         Jessica C. Lauria (admitted pro hac vice)
                         1221 Avenue of the Americas
                         New York, New York 10020
                         Telephone: (212) 819-8200
                         Email: jessica.lauria@whitecase.com
                         – and –
                         WHITE & CASE LLP
                         Michael C. Andolina (admitted pro hac vice)
                         Matthew E. Linder (admitted pro hac vice)
                         Laura E. Baccash (admitted pro hac vice)
                         Blair M. Warner (admitted pro hac vice)
                         111 South Wacker Drive, Suite 5100
                         Chicago, Illinois 60606
                         Telephone: (312) 881-5400
                         Email: mandolina@whitecase.com
                                mlinder@whitecase.com
                                laura.baccash@whitecase.com
                                blair.warner@whitecase.com
                         COUNSEL TO THE DEBTORS AND DEBTORS IN
                         POSSESSION




                         13
